Citation Nr: 0732055	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  05-25 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.
 
2.  Entitlement to service connection for myopathy.  

3.  Entitlement to service connection for sensorineural 
peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Veterans Advocacy Group


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The veteran served on active duty from March 1966 to December 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

A letter dated in July 2005 from Richard E. Jay, D.O., raises 
the issue of entitlement to service connection for a kidney 
disorder.  Additionally, in correspondence received in July 
2005, the veteran's representative raised the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
These matters are referred to the RO for appropriate action. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims entitlement to service connection for 
diabetes mellitus, claimed as a residual of exposure to Agent 
Orange during active service in Panama.  The RO has denied 
the claim on the basis that the veteran had no foreign 
service.  As the RO has noted, the veteran is not entitled to 
a presumption of exposure to Agent Orange because he did not 
serve in the Republic of Vietnam.  See 38 C.F.R. 
§§ 3.307(a)(6) and 3.309(e).

The veteran has recently submitted documentation and 
photographs to support his contentions that he served in 
Panama during his period of active service and was exposed to 
Agent Orange while there.  The documentation includes 1) 
envelopes post-marked in April and May of 1968, during the 
veteran's period of active service, from the veteran in 
Panama to his then-wife in the United States; 2) lay-
statements from his then-wife and a fellow serviceman, 
regarding the veteran's claimed service in Panama; and 3) 
photographs submitted by the veteran that he asserts are 
pictures he took in Panama during his period of active 
service.  The January 2005 lay statement from a fellow-
serviceman describes heavy exposure to herbicides in Panama.  
Snapshot photographs submitted by the veteran of heavily 
wooded areas with no foliage are claimed by the veteran to be 
areas in which he was exposed to heavy concentrations of 
Agent Orange.  The veteran has also submitted articles from 
the Internet describing heavy use of Agent Orange in Panama.

All treatment reflected in the service medical records 
currently associated with the claims file was performed at 
Forbes Air Force Base in Kansas.  However,  there is a gap in 
the records from April 4, 1967 (see audiological examination 
of this date), to May 31, 1968 (see dental records).

The record also contains a December 2004 private medical 
opinion, from William M. Sandy, M.D., that the veteran's 
current severe myopathy and sensory peripheral neuropathy 
"may be a complication of diabetes or exposure to chemicals 
that he was exposed to in the past, particularly during his 
time in the Air Force."

As a threshold matter, the Board notes that the June 2005 
rating decision on appeal, and the July 2005 Statement of the 
Case, indicate that the veteran's "DD-214, Military 
Discharge Document, is negative for Foreign Service."  
However, the Board notes that control of the Panama Canal 
Zone did not change hands from the United States to Panama 
until December 31, 1999.  As such, the Board is unclear as to 
whether the veteran's reported service at Howard Air Force 
Base in the Panama Canal Zone would have constituted 
"foreign service."  Moreover, the veteran has submitted 
evidence tending to show that he served in Panama.  As a 
result, the Board finds that further development is required 
to ensure a factually accurate determination as to the 
veteran's dates and locations of active service.  Thereafter, 
additional development may be warranted, depending on the 
veteran's dates and locations of service. 



Accordingly, the case is REMANDED for the following action:

1.  Contact all necessary sources to obtain 
the veteran's Official Military Personnel 
File, and any additional service medical 
records, particularly to include records 
pertaining to the veteran's period of 
active duty between April 4, 1967 (see 
audiological examination of this date), and 
May 31, 1968 (see dental record entry this 
date), or any period of service shown at 
Howard Air Force Base in the Panama Canal 
Zone.  After the veteran's dates and 
locations of service have been determined, 
and if service is shown at Howard Air Force 
Base in the Panama Canal Zone, the RO 
should contact the appropriate government 
resource to request confirmation of whether 
any herbicide, to include Agent Orange, was 
used in the Panama Canal Zone during the 
veteran's service.  

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.  In this context, 
the service department must either provide 
the identified records, or it must provide 
for the record a statement indicating why 
it is "reasonably certain that such 
records do not exist or that further 
efforts to obtain these records would be 
futile."  See 38 U.S.C.A. § 5103A(b)(3).

2.  After the veteran's dates and 
locations of service have been determined, 
all available service medical records have 
been obtained, and the RO has conducted 
all additional development necessary to 
determine whether the veteran was in fact 
exposed to an herbicide (i.e. Agent 
Orange) during active service, if exposure 
to an herbicide in service is confirmed, 
the veteran should be scheduled for a VA 
examination by an appropriate specialist 
for an opinion as to whether it is at 
least as likely as not that the veteran's 
current diabetes mellitus, myopathy, and 
peripheral neuropathy are etiologically 
related to such exposure.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  All clinical tests 
indicated must be performed.  The 
rationale for all reported opinions must 
be set forth in detail.

3.  After completion of the above 
requested development, the issues on 
appeal must be readjudicated by the RO.  
If any benefit requested on appeal is not 
granted to the appellant's satisfaction, 
the RO should issue a Supplemental 
Statement of the Case, which should 
contain notice of all relevant action 
taken on the claims, to include a summary 
of all of the evidence added to the record 
since the July 2005 Statement of the Case.  
A reasonable period of time for a response 
should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



